Citation Nr: 0819400	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anxiety.

3.  Entitlement to service connection for diabetes.

4.  Entitlement to service connection for migraines.

5.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling for 
arthritis and as 30 percent disabling for instability from 
November 14, 2003.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to June 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 and February 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

In March 2008, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge at the Atlanta, 
Georgia, RO.  In addition, the veteran provided testimony 
before a Decision Review Officer (DRO) at the Atlanta RO in 
April 2006.  Transcripts of the hearings are of record.

At his March 2008 Board hearing, the veteran withdrew his 
appeal with respect to the issue of entitlement to service 
connection for hearing loss.  Therefore, this issue is not 
before the Board.

In July 2007, the RO notified the veteran that a copy of his 
substantive appeal pertaining to the claims for entitlement 
to service connection for anxiety and migraines could not be 
located.  The RO indicated that the Form 9 was received by VA 
in October 2006.  Since the RO has confirmed that the 
veteran's substantive appeal was received within 60 days of 
the October 2006 statement of the case (SOC), the Board finds 
that the veteran's appeal has been perfected and will proceed 
with a decision in the case.  

The issues of entitlement to service connection for migraines 
and diabetes and entitlement to an increased rating for a 
right knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has PTSD as a result of combat stressors.

2.  The veteran does not have a chronic anxiety disorder 
other than PTSD.


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of active duty.  38 
U.S.C.A. §§ 1110, 1131, 1154 (West 2002 & Supp.2007); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).  

2.  Chronic anxiety disorder other than PTSD was not incurred 
or aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
regarding the claim for entitlement to service connection for 
PTSD, further assistance is unnecessary to aid the veteran in 
substantiating this claim.  

With respect to the veteran's claim for entitlement to 
service connection for anxiety, in a letter issued in July 
2004, prior to the initial adjudication of the claim, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  The letter also satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

With respect to the fourth element of VCAA notice, the July 
2004 letter contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claim 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran was notified of the first three elements of the 
Dingess notice by the July 2004 letter.  While he has not 
received information regarding the effective date or 
disability rating elements of his claim, since the claim is 
being denied, no disability rating or effective date will be 
assigned.  Therefore, the veteran is not prejudiced by the 
lack of notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran has not been afforded a VA examination or medical 
opinion in response to his claim for entitlement to service 
connection for anxiety, but the Board has determined that no 
such examination or opinion is required.  The veteran has 
never been diagnosed with a chronic anxiety disorder other 
than PTSD, despite his consistent psychiatric treatment since 
February 2001 and psychological testing in March 2006.  He 
has also not alleged that any of his health care providers 
have  diagnosed him with a chronic anxiety disorder other 
than PTSD.  As discussed below, while the veteran has stated 
that he has an anxiety disorder other than PTSD, as a 
layperson, he is not competent to make a medical diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In essence, the 
medical evidence of record is sufficient to decide the claim 
and there is no reasonable possibility that a VA examination 
would result in evidence to substantiate the claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

As a preliminary manner, the Board notes that the medical 
evidence of record establishes that the veteran has been 
diagnosed with PTSD by numerous VA health care providers.  In 
addition, he has undergone several instances of intensive 
inpatient PTSD treatment at the Carl Vinson VA Medical Center 
(VAMC).  The medical evidence also establishes a link between 
the veteran's symptoms and his in-service stressors as the 
veteran's diagnoses of PTSD were based upon his descriptions 
of traumatic experiences during his military service.  
Therefore, the issue in this case is whether the evidence 
supports a finding that the veteran's claimed in-service 
stressors occurred.

The veteran has repeatedly stated that while serving in Saudi 
Arabia he participated in attacks against the enemy and saw 
many wounded and killed enemy soldiers.  He has also reported 
that his base was fired upon and a SCUD missile detonated 
approximately 50 yards from his barracks. 

The veteran's personnel records show that the he served in 
Saudi Arabia as a light wheel vehicle mechanic with the 197th 
Infantry Brigade from September 1990 to April 1991.  In 
support of his claim, he submitted a summary of operations of 
the 197th Infantry Brigade from January 1991 to March 1991 
that established their participation in several combat 
operations.  

While the veteran has not provided specific dates and 
locations of his claimed stressors to allow for their 
confirmation through the U.S. Army and Joint Services Records 
Research Center (JSRRC), he has provided corroboration of his 
unit's combat activities through the submitted summary of 
operations.  In addition, the record also contains a March 
2007 letter from a fellow soldier who served with the veteran 
in Saudi Arabia.  He confirmed that their base was the target 
of a SCUD missile attack and that they observed many of the 
enemy dead.  

The Board notes that the United States Court of Appeals of 
Veterans Claims (Court) has held that receiving enemy fire 
can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  A determination that a 
veteran engaged in combat with the enemy may be supported by 
any evidence which is probative of that fact, and there is no 
specific limitation of the type or form of evidence that may 
be used to support such a finding.  VAOPGCPREC 12-99 (1999).  
Evidence submitted to support a claim that a veteran engaged 
in combat may include the veteran's own statements and an 
"almost unlimited" variety of other types of evidence.  
Gaines v. West, 11 Vet. App. 353, 359 (1998).  The Board 
therefore finds that the 197th Infantry Bridge's summary of 
operations and the March 2007 buddy statement together with 
the veteran's consistent report of combat stressors weighs 
the evidence in favor of a finding that he engaged in combat.  

The Board further notes that if the evidence establishes that 
the veteran engaged in combat with the enemy, the veteran's 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007).  
As noted above, the Board has concluded that the 197th 
Infantry Bridge's summary of operations and March 2007 buddy 
statement confirms that the veteran received enemy fire and 
was therefore a combat veteran.  Moreover, the Board finds 
that the veteran's statements and reported history are 
credible.  The Board is therefore satisfied that the 
veteran's claimed in-service stressors of engaging in combat 
and being present during a missile attack occurred.  

In light of the foregoing, the Board concludes that the 
veteran was subjected to combat stressors supporting the 
diagnoses of PTSD.  Accordingly, service connection is 
warranted for PTSD.


Anxiety

The veteran contends that he also incurred a chronic anxiety 
disorder other than PTSD as a result of his service in the 
Persian Gulf.  Service treatment records are negative for a 
diagnosis of anxiety, and while the veteran did seek a mental 
health referral in December 1984, it was well before his 
active duty service in Saudi Arabia.  A periodic examination 
report from March 1992, conducted three months prior to the 
veteran's discharge, shows that the veteran was 
psychiatrically normal upon clinical examination.  

The post-service medical evidence of record shows that the 
veteran began medical treatment at the VAMC in February 2001.  
At that time he reported a history of anxiety.  Two years 
later, in January 2003, the veteran was diagnosed with PTSD 
with anxiety.  In February 2003, he was provided a 
psychological consultation after being hospitalized for 
cocaine dependency and suicidal ideation.  The psychologist 
noted that the veteran was experiencing increased anxiety due 
to his fears of a terrorist attack.  In March 2003, the 
psychologist found that based on the veteran's symptoms he 
could be experiencing PTSD or a nonspecified anxiety disorder 
due to current perceived dangers.  

Following his February 2003 hospitalization, the veteran 
underwent consistent psychological treatment for PTSD and was 
diagnosed with major depression, and an adjustment disorder.  
While he has often reported experiencing anxiety, he has 
reported this symptom in conjunction with his PTSD treatment.  
Furthermore, the veteran took various psychological tests in 
March 2006 that indicated the presence of severe acute and 
chronic anxiety.  The psychologist concluded that the 
veteran's test results were suggested extremely severe 
depression and anxiety consistent with PTSD.  

As noted above, service connection requires competent 
evidence showing the existence of a present disability.  
Shedden, 381 F.3d at 1163, 1167; see also Caluza, 7 Vet. App. 
at 498.  With respect to the veteran's contentions that 
service connection is warranted for an anxiety disorder other 
than PTSD, the Board finds that evidence of record is against 
a finding that there is a current disease or disability. 

While the veteran has consistently complained of anxiety 
since February 2001, the medical evidence of record 
establishes that the veteran's anxiety has been characterized 
as a symptom of his PTSD.  While his psychologist noted that 
the veteran endorsed some symptoms of a nonspecified anxiety 
disorder in February 2003, he has not been diagnosed with a 
chronic anxiety disorder other than PTSD.  In fact, his only 
diagnosed psychiatric conditions are PTSD, major depression, 
and an adjustment disorder.  

The veteran is competent to report current symptomatology 
such as symptoms of anxiety; however, he is not competent to 
make a medical diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The record contains no diagnosis of a chronic 
anxiety disorder other than PTSD.  Absent such evidence the 
necessary element for service connection of a current 
disability is not shown.

Therefore, the evidence is against a finding of any current 
anxiety disorder other than PTSD due to service.  Absent 
proof of the existence of the disability being claimed, there 
can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for anxiety is denied.


REMAND

The veteran contends that service connection is warranted for 
diabetes and chronic migraines, and that he should be awarded 
an increased rating for his service-connected right knee 
disability.  At his March 2008 Board hearing, the veteran 
testified that he received benefits from the Social Security 
Administration (SSA) since 2004 for his PTSD, diabetes, and 
right knee disability.  As the determination of the SSA 
granting benefits and the medical records used in reaching 
that determination are not of record and are potentially 
supportive of the veteran's claim, they should be obtained.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the veteran testified at his March 2008 hearing 
that he began experiencing headaches during service as a 
result of exposure to burning oil fields.  He also stated 
that he has experienced headaches consistently since his 
separation from active duty service.  The veteran is 
competent to state when the symptoms of his claimed migraines 
occurred.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  His 
report of in-service injury and continuity of symptomatology 
since service trigger VA's duty to obtain an examination.  An 
examination is therefore needed to obtain a competent medical 
opinion as to the nature and etiology of the claimed current 
migraines.

With respect to the veteran's claim for an increased rating 
for his right knee disability, the Board notes that the 
veteran's most recent VA examination was conducted in April 
2006, more than two years ago.  The veteran is entitled to a 
new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  In support of his claim, 
the veteran has submitted medical evidence showing that he 
underwent surgery on his right knee in March 2008.  The Board 
finds that upon remand the veteran should be afforded an 
additional VA examination to determine the current severity 
of his service-connected right knee disability.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as 
required by to include notice concerning 
the disability evaluation and effective-
date elements of his claims. 
2.  The RO or the AMC should obtain from 
SSA the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon when granting 
benefits.

3.  The veteran should be afforded a VA 
examination with a physician to ascertain 
the etiology of any current migraines.  

The claims folders must be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

After examining the veteran and reviewing 
the claims folders, the examiner should 
proffer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that any current 
migraines had their onset in service or 
are otherwise the result of a disease or 
injury in service, including exposure to 
burning oil fields.  

The examiner is advised that the veteran 
is competent to report injuries and 
symptoms in service, and that the 
veteran's reports must be considered.  

The rationale for any opinions should 
also be provided.

4.  When the above development has been 
completed, the veteran should be afforded 
a VA orthopedic examination to determine 
the current severity and all 
manifestations of his service-connected 
right knee disability.  The claims 
folders should be made available to and 
reviewed by the examiner, and the 
examiner should note such review in the 
report.

a)  All indicated tests and studies 
should be performed, including range 
of motion studies in degrees.  

b)  In reporting the results of 
range of motion testing, the 
examiner should identify any 
objective evidence of pain and the 
specific excursion(s) of motion, if 
any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the severity of any pain.  

c)  The examiner should provide an 
opinion concerning the degree of 
severity (whether mild, moderate, or 
severe) of any instability or 
subluxation of the knee.  The 
examiner should also determine if 
the knee locks and if so the 
frequency of the locking.  

d)  Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability should also 
be described by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   If it is not 
feasible to express additional 
function impairment in terms of 
degrees of loss, the examiner should 
so state.

e)  The examiner should also express 
an opinion concerning whether there 
are additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of 
the functional impairment on 
repeated use or during flare-ups.  
If feasible, the examiner should 
assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.  

f)  The examiner should also provide 
an opinion concerning the impact of 
the service-connected disability on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
must also be provided.

5.  Then, the RO/AMC should undertake any 
additional development so indicated by 
the record.

6.  If the benefits sought on appeal are 
not fully granted, a supplemental 
statement of the case should be issued, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N.R. ROBIN
Veterans Law Judge
 Board of Veterans' Appeals







 Department of Veterans Affairs


